IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43425

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 485
                                                )
       Plaintiff-Respondent,                    )   Filed: April 13, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
LESLIE HERBERT KNEELAND,                        )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the First Judicial District, State of Idaho,
       Kootenai County. Hon. John T. Mitchell, District Judge.

       Judgment of conviction and sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                    Before MELANSON, Chief Judge; GRATTON, Judge;
                                 and HUSKEY, Judge
                  ________________________________________________

PER CURIAM
       Leslie H. Kneeland entered an Alford1 plea to eluding a peace officer, felony, Idaho Code
§§ 49-1404(2), 19-2514.     The district court imposed a determinate five-year sentence and
retained jurisdiction. Kneeland appeals, contending that his sentence is excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing

1
       See North Carolina v. Alford, 400 U.S. 25 (1970).
                                                1
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Kneeland’s judgment of conviction and sentence are affirmed.




                                                   2